PER CURIAM:
On September 21, 1984, claimant was driving his 1980 Ford Fair-mont station wagon from Oakridge Drive onto Greenbrier Drive in Kanawha County, West Virginia. As claimant turned on Greenbrier Drive, he struck the last in a line of recently installed lane dividers. These dividers are approximately six inches around and three and one half to four inches tall, and are used to divide the lanes on Greenbrier Drive by allowing the outside lane to continue while traffic turns into the left lane from Oakridge Drive. Claimant’s right front tire and rim were damaged. Claimant testified that he was aware the markers had been installed, but added that they “squeezed you” into the left lane. *291Claude Blake, a claims investigator employed by respondent, took photographs of the accident site. The photographs indicate that the dividers are placed just to the inside of the divider lines on the right-hand side of Greenbrier Drive. There was no evidence presented to indicate that the dividers were improperly placed, or that the divider which claimant struck was defective. As there was no evidence that respondent was negligent, the claim must be denied.
Claim disallowed.